   Case 4:21-cv-00595-O Document 16 Filed 06/02/21                 Page 1 of 1 PageID 667



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 SID MILLER, et al.,                      §
                                          §
        Plaintiffs,                       §
                                          §
 v.                                       §
                                          §               Civil Action No. 4:21-cv-0595-O
 TOM VILSACK, in his official capacity as §
 Secretary of Agriculture,                §
                                          §
        Defendant.                        §

                                             ORDER

       Before the Court is Plaintiffs’ Motion for Class Certification (ECF No. 12), filed June 2,

2021. To efficiently resolve the Motion, the Government is ORDERED to file a response by June

11, 2021. Plaintiffs may file a reply by June 18, 2021.

       SO ORDERED this 2nd day of June 2021.



                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE
